Citation Nr: 0303780	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  00-00 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to June 10, 1999.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which granted service 
connection for a bilateral hearing loss with an evaluation of 
0 percent, effective in November 1992.  A subsequent rating 
decision by the RO in July 2002 increased the evaluation to 
10 percent, effective in June 1999.

The veteran and his representative appeared before the 
undersigned Member of the Board at a videoconference hearing 
in April 2000.

In March 2001 the Board remanded this matter to the RO for 
further development and readjudication.


FINDINGS OF FACT

1.	Prior to June 10, 1999, the veteran's service-connected 
bilateral hearing loss was
manifested by no more than Level II hearing loss bilaterally, 
based on puretone threshold average and speech 
discrimination.

2.	From June 10, 1999,  the veteran's service-connected 
bilateral hearing loss
has been manifested by no more than Level II hearing loss in 
the right ear, based 
on puretone threshold average and speech discrimination.  The 
veteran's right ear does not qualify for consideration as an 
exceptional pattern of hearing impairment.

3.  From June 10, 1999, the veteran's service-connected 
bilateral hearing loss has been manifested by no more than 
Level V hearing loss in the left ear, based on an exceptional 
pattern of hearing impairment. 


CONCLUSIONS OF LAW

1.	The criteria for an initial compensable evaluation prior 
to June 10, 1999 are not 
met. 38 U.S.C.A. §§ 1155, 5103A, 5107 and 5110 (West 1991 and 
Supp. 1999); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(1999).

2.	The criteria for a rating for bilateral hearing loss in 
excess of 10 percent are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 and 5110 (West 1991 
and Supp. 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law. 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form, or 
the completeness of the application.

The veteran has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by multiple supplemental statements of the case, and by 
an April 2001 letter from the RO detailing the evidence that 
had already been received and the additional evidence VA 
needed from the veteran.  In response to that April 2001 
letter the veteran submitted additional evidence in June 
2001.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).   The veteran was specifically advised 
that he could obtain private medical records and submit them 
to VA, or identify such records and VA would request them.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pursuant to a remand by the Board, VA requested an 
audiological evaluation of the veteran in July 2001.  That 
evaluation was performed in August 2001.

A July 2002 Supplemental Statement of the Case notified the 
veteran of the June 10, 1999 change to 38 C.F.R. § 4.86(b), 
and a July 2002 letter notified the veteran of his right to 
respond to the application of that change to his case.
   
In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.
The Board finds that VA has satisfied its duty to notify and 
to assist.  The Board concludes, therefore, that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).

Background

The veteran filed his claim for service connection for 
bilateral hearing loss in November 1992.

A VA audiology examination in November 1997 measured puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
60
70
65
54
LEFT
25
70
70
70
59

The average puretone threshold scores were 54 for the right 
ear and 59 for the left ear, with speech recognition of 86% 
for the right ear and 92% for the left ear. 

A June 1998 VA audiology examination revealed the same 
puretone thresholds, average puretone threshold scores, and 
speech recognition for each ear as the November 1997 
audiology examination.

In May 1999 the RO granted service connection for bilateral 
hearing loss evaluated at 0 percent effective November 1992.

The veteran disagreed with the noncompensable evaluation and 
provided a private medical report dated June 1999.  However, 
that report did not include the audiometric measurements 
necessary to determine a percentage evaluation for hearing 
impairment. 

The veteran's most recent VA audiology examination, in August 
2001, measured puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
60
75
70
56.25
LEFT
30
70
75
70
61.25

The average puretone threshold scores were 56.25 for the 
right ear and 61.25 for the left ear, with speech recognition 
of 88% for the right ear and 80% for the left ear.  The 
diagnosis was mild to severe high frequency sensorineural 
hearing loss, more likely than not due to noise exposure 
during military service.  

In a July 2002 rating decision the RO applied the provisions 
of 38 C.F.R. § 4.86(b) and granted an increased evaluation of 
10 percent from June 10, 1999, the effective date of the 
change to 38 C.F.R. § 4.86.

Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When rating the veteran's service-
connected disability, the entire medical history must be 
considered.   Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991). 

In cases where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The United States Court of Appeals for Veterans Claims 
(Court) has made a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v West, 12 Vet. App. 119 
(1999).  As this appeal involves an original claim, the Board 
has framed the issues as shown on the title page.

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 
6100.  During the pendency of this appeal, however, VA issued 
new regulations for evaluating impairment of auditory acuity.  
These became effective June 10, 1999.  64 Fed. Reg. 25,210 
(1999).
 
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Under the rating schedule, ratings for hearing loss are 
established according to the degree of hearing impairment at 
1,000, 2,000, 3,000 and 4,000 Hertz, in combination with the 
degree of speech discrimination ability.  38 C.F.R. § 4.85 
(2002).

Application of 38 C.F.R. §§ 4.85-4.87 Prior to June 10, 1999

The veteran's VA medical examinations in November 1997 and 
June 1998 reflect puretone threshold scores of 59 for the 
left ear and 54 for the right ear, with speech recognition of 
92% for the left ear and 86% for the right ear.  

Table VI of 38 C.F.R. § 4.85 is used to determine a Roman 
numeral designation for the hearing impairment for each ear.

For the right ear, the percentage of discrimination is 
between 84 and 90, and the average puretone decibel loss is 
between 50 and 57.  This results in a Roman numeral 
designation of II.  For the left ear, the percentage of 
discrimination is between 92 and 100 and the average puretone 
decibel loss is between 58 and 65.  This results in a Roman 
numeral designation of II.

Table VII of 38 C.F.R. § 4.85 is used to determine the 
percentage evaluation for a hearing impairment based upon the 
Roman numeral designations from Table VI.

A Roman numeral designation of II, bilaterally, results in a 
0 percent evaluation for the veteran's hearing loss.

Moreover, even if the hearing impairment met the criteria for 
an exceptional pattern of hearing under the current version 
of 38 C.F.R. § 4.86(b), that version did not become effective 
until June 10, 1999 and may not be applied retroactively.

Accordingly, a rating in excess of 0 percent prior to June 
10, 1999 is not warranted.

June 1999 Revision of 38 C.F.R. §§ 4.85-4.87

The veteran's most recent VA medical examination in August 
2001 reflects puretone threshold scores of 61.25 for the left 
ear and 56.25 for the right ear, with speech recognition of 
80% for the left ear and 88% for the right ear. 

Table VI of 38 C.F.R. § 4.85 is used to determine a Roman 
Numeral designation for the hearing impairment for each ear.

For the right ear, the percentage of discrimination is 
between 84 and 90, and the average puritan decibel loss is 
between 50 and 57.  This results in a Roman numeral 
designation of II.  For the left ear, the percentage of 
discrimination is between 76 and 82 and the average puretone 
decibel loss is between 58 and 65.  This results in a Roman 
numeral designation of IV.

Table VII of 38 C.F.R. § 4.85 is used to determine the 
percentage evaluation for a hearing impairment based upon the 
Roman numeral designations from Table VI.

A Roman numeral designation of II for the right ear and IV 
for the left ear results in a 0 percent evaluation for the 
veteran's hearing loss.
However, the June 10, 1999 revision of 38 C.F.R. §§ 4.85-4.87 
provides for consideration of exceptional patterns of hearing 
impairment under § 4.86.

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  In this case, neither ear 
meets these criteria.

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  In this case the left ear, but not the right 
ear, meets the criteria.  When the criteria in 38 C.F.R. 
§ 4.86(b) are met, the next higher Roman numeral designation 
in Table VI is used.

Accordingly, since the left ear meets the criteria, this 
results in the Roman numeral designation increasing from IV 
to V.  Since the right ear does not meet the criteria, this 
results in the Roman numeral designation remaining at II.

Using Table VII of 38 C.F.R. § 4.85, the revised Roman 
numeral designation of V for the left ear and II for the 
right ear results in a 10 percent evaluation for the 
veteran's hearing loss, but no more.

A rating in excess of 10 percent on and subsequent to June 
10, 1999 is not warranted. 

Benefit of the Doubt

The preponderance of the evidence is against the veteran's 
claim for an increased rating.  Accordingly, the benefit-of-
the-doubt rule does not apply in this case.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Extra-Schedular Evaluation

Compensation ratings are based, as far as practicable, upon 
the average impairments of earning capacity, with the 
additional proviso that the Secretary shall readjust the 
schedule of ratings from time to time in accordance with 
experience.  To accord justice to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service are authorized to approve an extra-
schedular evaluation based upon specified criteria.

The criteria for extra-schedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321 (b)(1) 
(2002).  

There is ample evidence that the veteran experiences great 
difficulty in hearing others, despite the fact that he wears 
hearing aids. The veteran produced numerous statements from 
friends, acquaintances, and co-workers to the effect that he 
had severe difficulty hearing, and that he has had this 
difficulty for many years.  At an April 2000 videoconference 
hearing, the veteran testified that he had worked at a 
recycling center for 10 years.  While on the job, he has had 
a hard time hearing what was said to him by people seeking 
his assistance, and he has had a hard time hearing the phone 
ring.

The veteran testified that he had more trouble hearing when 
there was background noise present, that he had worn hearing 
aids for 17 years, and that hearing aids did not help when 
there was background noise.  He testified that the hearing 
aids made it harder for him to hear when there was background 
noise.

However, the veteran's hearing difficulty has not caused a 
marked interference with his employment as contemplated by 
38 C.F.R. § 3.321 (b)(1).  The veteran testified that he had 
been employed at a recycling center for more than 10 years.  
During that time he had not had any problems driving 10 miles 
to and from work each day, had never received any kind of 
negative performance evaluation or appraisal, had never been 
counseled regarding his hearing difficulty, and his hearing 
difficulty had never been noted in any of his evaluations.

There is no evidence of any period of hospitalization 
resulting from the veteran's bilateral hearing loss.

Accordingly, the Board concurs with the RO's conclusion that 
there is no evidence of exceptional or unusual circumstances 
that could support an extra-schedular evaluation for 
bilateral hearing loss pursuant to 38 C.F.R. § 3.321 (b)(1), 
and an extra-schedular evaluation is not warranted in this 
case.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable evaluation for bilateral hearing loss 
prior to June 10, 1999 is denied.

An increased evaluation in excess of 10% for bilateral 
hearing loss is denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

